
	
		I
		111th CONGRESS
		1st Session
		H. R. 2511
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2009
			Mr. Ehlers (for
			 himself, Mr. Holt, and
			 Mr. Honda) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to require the use of science assessments in the calculation of adequate
		  yearly progress, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Science Accountability Act of
			 2009.
		2.Science
			 assessments and adequate yearly progressSection 1111(b) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)) is amended—
			(1)in paragraph
			 (2)(G)(i), by striking mathematics and reading or language arts
			 and inserting mathematics, reading or language arts, and (beginning in
			 the 2010–2011 school year) science; and
			(2)in paragraph
			 (3)(C)(vii), by striking mathematics, and reading or language
			 arts and inserting mathematics, reading or language arts, and
			 (beginning in the 2011–2012 school year) science.
			
